DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The following is disclosed bridging pages 12 and 13:

 
    PNG
    media_image1.png
    279
    595
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    17
    307
    media_image2.png
    Greyscale


And Table 2 further shows that inventive Examples 1-3 with Y in the claimed range defined by Calculation Formula I are excellent for single yarn processability.  
However, the opposite are disclosed in the sections bridging page 13-14:


    PNG
    media_image3.png
    52
    593
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    55
    591
    media_image4.png
    Greyscale


	
    PNG
    media_image5.png
    167
    596
    media_image5.png
    Greyscale


The disclosures bridging page 13-14 and page 49 cited above are contradicting to the claimed invention and appear erroneous.  Clarification and correction are requested.

Allowable Subject Matter
Claims 1-18 are allowed.  
Noh et al. (US 2016/0251460) discloses propylene-butene copolymers prepared in the presence of catalyst composition comprising the following metallocene:

    PNG
    media_image6.png
    400
    317
    media_image6.png
    Greyscale

However, Noh et al. (US 2016/0251460) does not disclosed the residual stress ratio Y of the copolymer.  

The Comparative Examples 1-7 disclosed in the specification have shown:
(i) The propylene-butene copolymers prepared in the presence of the metallocene catalyst exemplified in Noh et al. (US 2016/0251460) do not satisfy Calculation Formula 1 of claim 1.
(ii) The propylene-butene copolymers prepared in the presence of metallocene catalyst of Noh et al. (US 2016/0251460) identical to that of inventive Examples 1-3 but at different polymerization conditions do not satisfy Calculation Formula 1 of claim 1.
That is, both Noh do not teach or reasonably suggest the propylene-butene copolymers of the instant claims.  Therefore, the instant claims are deemed to be novel and nonobvious over the cited prior art.

Conclusion
This application is in condition for allowance except for the objections to the Specification as shown above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C Caixia LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765